

Exhibit 10.1


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE SUCH TERMS ARE NOT
MATERIAL AND WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED. SUCH TERMS
HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH [*]


AMENDMENT NUMBER ONE TO GOOGLE SERVICES AGREEMENT


This Amendment Number One to the Google Services Agreement (“Amendment”),
effective as of June 1, 2020 (“Amendment Effective Date”), is between Google LLC
(“Google”) and Synacor, Inc. (“Company”) and amends the Google Services
Agreement that has an effective date of June 1, 2018 (the “Agreement”).
Capitalized terms not defined in this Amendment have the meanings given to those
terms in the Agreement. The parties agree as follows:


1. Renewal Term. The “Term” as set forth on the cover page of the Agreement is
extended to continue through May 31, 2021 (inclusive).


2. Image Search Service Removed. Effective as of the Amendment Effective Date,
and for the remainder of the Term: [*] (c) all references to the IS Search
Service will be deemed deleted from the Agreement [*].


3. [*] Co-Branded Site. Section 2.4 is deleted in its entirety.


4. General. The parties may execute this Amendment in counterparts, including
facsimile, PDF, or other electronic copies, which taken together will constitute
one instrument. Except as expressly modified herein, the terms of the Agreement
remain in full force and effect.




IN WITNESS WHEREOF, the parties have executed this Amendment by persons duly
authorized.



GOOGLESynacor, Inc. By: /s/ Philipp SchindlerBy:/s/ Timothy J. HeasleyName:
Philipp SchindlerName:Timothy J. HeasleyTitle:Authorized SignatoryTitle:Chief
Financial OfficerDate:May 27, 2020Date:May 27, 2020




